Newburger, J.
Without considering all the questions raised by the appellant, there is one reason why the order appealed from should be reversed.
The affidavit upon which the order is made is by the attorney for the plaintiff.
It has been repeatedly held that an order for a bill of particulars will not be granted on the affidavit of the attorney. Van Olinda v. Hall, 31 N. Y. Supp. 495; Dueber Co. v. Keystone Co., 21 id. 442; Gridley v. Gridley, 7 Civ. Proc. Rep. 215.
The order appealed from must, therefore, be reversed, with costs.
Conlan, J., concurs.
Order reversed, with costs.